COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-05-345-CV
SANDRA GAIL RINGLEY                                                                      APPELLANT
 
                                                             V.
 
PHILLIP DEAN RINGLEY                                                             APPELLEE
 
                                               ----------
               FROM THE 271ST
DISTRICT COURT OF JACK COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------




Appellant Sandra Gail Ringley, pro se, attempts to appeal from the
trial court=s final
decree of divorce.  Her brief was
originally due on January 19, 2006.  On
January 31, March 24, and June 12, 2006, we granted Appellant=s first, second, and third motions to extend time to file her
brief.  Under our June 12 order,
Appellant=s brief was
due on July 27, and we stated that no further extensions would be granted.  On July 31, 2006, Appellant filed a fourth
motion to extend time, which we denied on August 1.
On August 3, 2006, we notified Appellant that this appeal might be
dismissed because she failed to file a brief unless Appellant or any party
desiring to continue the appeal filed on or before August 14, 2006, a response
reasonably explaining her failure to timely file a brief.  See Tex.
R. App. P. 38.6(a), 42.3(b).  On
August 15, Appellant filed a response, but the response does not reasonably
explain her failure to timely file a brief. 
Instead, her response simply reiterates the same reasons set forth in
her four motions to extend time. 
Appellant=s response
also requests until the Adate certain@ of August 28, 2006, to file a brief. 
We note that August 28 was thirty-four days ago, and still Appellant has
not filed a brief.
We therefore dismiss this appeal for want of prosecution.  See Tex.
R. App. P. 38.8(a), 42.3(b).  
Appellant
shall pay all costs of this appeal, for which let execution issue.
 
 
PER
CURIAM               
 
 
PANEL
D:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  October 5, 2006




[1]See Tex. R. App. P. 47.4.